DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 7/6/2020. This action is Non-Final. Claims 1 – 20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 44 of U.S. Patent No. 10/706,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the broadly written claims anticipate the narrowed claims of U.S. Patent No. 10/706,105.



US 10,706,105
16/921,371
1. A system comprising processing circuitry configured to perform operations comprising: creating a key-value set (kvset) for a node in a key-value set (KVS) tree, the creation of the kvset including computation of a set of kvset metrics for the kvset, the kvset metrics included in the kvset, any kvset being arranged to store multiple key-value pairs in which a given key is unique to the kvset, 

the node comprising a temporally ordered sequence of kvsets, the temporally ordered sequence comprising an oldest kvset at one end of the temporally ordered sequence and a newest kvset at another end of the temporally ordered sequence, and the KVS tree having a determinative mapping that provides a rule such that any key-value pair maps a specific path through the KVS tree to a specific child node at any level of the KVS tree without regard to node content of the KVS tree;  adding the kvset to the temporally ordered sequence of kvsets of the node, the kvset being immutable once added to the temporally ordered sequence of kvsets of the node;  selecting the node for a compaction operation based on a metric in the set of kvset metrics; and performing the compaction operation on the node. 
1.  A system comprising processing circuitry configured to perform operations comprising: generating a key-value set (kvset) for a node in a key-value set tree, the generation of the kvset comprising computation of a set of kvset metrics for the kvset, 





the node comprising a temporally ordered sequence of kvsets, and the temporally ordered sequence comprising an oldest kvset at one end of the temporally ordered sequence and a newest kvset at another end of the temporally ordered sequence;  





adding the kvset to the temporally ordered sequence of kvsets of the node;  


selecting the node for a compaction operation based on a metric in the set of kvset metrics; andperforming the compaction operation on the node. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghatare et al., U.S. Patent No.: 7,904,487 (Hereinafter “Ghatare”), and further in view of Wang et al., U.S. Patent Application Publication No.: 2014/0064490 (Hereinafter “Wang”).
Regarding claim 1, Ghatare teaches, a system comprising processing circuitry configured to perform operations comprising:
generating a key-value set (kvset) for a node in a key-value set tree, the generation of the kvset comprising computation of a set of kvset metrics for the kvset, the node comprising a temporally ordered sequence of kvsets, and the temporally ordered sequence comprising an oldest kvset at one end of the temporally ordered sequence and a newest kvset at another end of the temporally ordered sequence (Ghatare [Col. 22 lines 5 – 23]: FIG. 16 is a flow chart describing a process for performing steps 606 and 610 of FIG. 6 for an ADD operation. When creating a new entry in a database, some RDBMS servers will automatically generate a new primary key for the new entry in the database.  If the database server does not generate unique identifier for the primary key, then system will provide a function to generate the new primary key.  A numeric sequencing function configurable at table level can be provided if the database server does not generate the primary key values.  A non-numeric primary key is not efficient for database access, and the user will have to register a function to generate a non-numeric primary key value.  For each record entry to be inserted in a database that does not automatically generate the primary key, a primary key value (pkvalue) will be generated and saved as a tuple (primary-key, pkvalue) in a single-value-attribute-list (SVAL) for the master table.  Each table to receive data for the new entry will have a SVAL, which contains a set of key--value pairs.); 
adding the kvset to the temporally ordered sequence of kvsets of the node (Ghatare [Col. 22 lines 52 – 59]: There are at least two possibilities for adding an entry with class C and D attributes.  The first possibility is to create a new row for the attribute value dependent on keyvalue from master table in the mapped-column-table.  The second possibility is to assume existence of the row (dependent on keyvalue from master table in the mapped-column-table) and update the mapped-column value to new attribute value.  The above steps for adding an entry record have described the second option.);
Ghatare does not clearly teach, selecting the node for a compaction operation based on a metric in the set of kvset metrics; and performing the compaction operation on the node. However, Wang [0035 – 0036] teaches, “Device keys for the devices are determined based on the node key sets for the second middle nodes and the node key sets for the leaf nodes (S400).  For example, where a first device among the devices corresponds to a first leaf node among the leaf nodes, a first device key for the first device may be generated based on a first node key set and second node key sets.  The first node key set may be a node key set for the first leaf node.  The second node key sets may be node key sets for first ancestor nodes of the first leaf node.  The first ancestor nodes may be in the second middle nodes and may not be in the first middle nodes. In a conventional method of managing keys for broadcast encryption, all nodes in a tree structure have node key sets, respectively, and a device key for a device is determined based on node key sets for all ancestor nodes corresponding to the device.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Ghatare et al. to the Wang’s system by adding the feature of node key sets. The references (Ghatare and Wang) teach features that are analogous art and they are directed to the same field of endeavor, such as data encryption. Ordinary skilled artisan would have been motivated to do so to provide Ghatare’s system with enhanced data. (See Wang [Abstract], [0035 – 0036], [0049]). One of the biggest advantages of network machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the system of claim 1, wherein the generating the kvset is performed in response to execution of a compaction operation, the compaction operation comprising at least one of a key compaction, a key-value compaction, a spill compaction, or a hoist compaction Wang [0088], In some embodiments, at least a portion of the device key generation unit, the encryption unit, the header generation unit and the transmission unit described with reference to FIG. 15 and at least a portion of the reception unit, the device key restoration unit and the decryption unit described with reference to FIG. 16 may be implemented as hardware. In other embodiments, at least a portion of the device key generation unit, the encryption unit, the header generation unit and the transmission unit described with reference to FIG. 15 and at least a portion of the reception unit, the device key restoration unit and the decryption unit described with reference to FIG. 16 may be implemented as software and may be stored in a storage in a form of program codes that may be executed by a processor (e.g., a microprocessor, a central processing unit (CPU), etc.).
Regarding claim 3, the system of claim 1, wherein the generating the kvset is performed in response to execution of a compaction operation, the compaction operation comprising a key compaction, and the set of kvset metrics comprising metrics of unreferenced values in the kvset as a result of the key compaction (Wang [0052]: “To compare the method of FIG. 1 with a conventional method, suppose that a depth of the tree structure is about 10 and a size of a single node key set is about 256 bytes.  In the conventional method, a device key may be generated by combining 10 node key sets and may have a size of about 2560 bytes.  However, in the method of FIG. 1, a device key may be generated by combining 8 node key sets and may have a size of about 2048 bytes where the tree structure is classified into two upper layers and eight lower layers, as illustrated in FIG. 2.  In the method of FIG. 1, a size of a device key is reduced as the number of layers that do not have the node key sets (e.g., the upper layers) increases.” Here, the reduction in size indicates key compaction.).
Regarding claim 4, the system of claim 1, wherein the set of kvset metrics comprises an estimate of obsolete key-value pairs in the kvset, the estimate of obsolete key-value pairs being calculated by summing a number of key entries from pre-compaction kvsets that were not included in the kvset (Wang [0056]: First middle nodes MN1, which are omitted the determination of the node key sets, are included in at least one upper layer (e.g., LAYER0, LAYER1) adjacent to root node RN.  Second middle nodes MN2, which are determined the node key sets, are included in lower layers (e.g., LAYER2, .  . . , LAYER(d-2)) under the at least one upper layer.  The node key sets for all second middle nodes MN2 and all leaf nodes LN in node groups 120b, 130b in lower layers LAYER2, .  . . , LAYER(d-1) can be determined based on a scheme similar to that described above with reference to FIGS. 3, 4, 5 and 6.  Device keys for the devices may be determined based on the node key sets for the second middle nodes MN2 and leaf nodes LN.). 
Regarding claim 5, the system of claim 1, wherein the set of kvset metrics comprises an estimated storage size of obsolete key-value pairs in the kvset, the estimated storage size of obsolete key-value pairs being calculated by summing storage sizes of key entries and corresponding values from pre-compaction kvsets that were not included in the kvset (Wang [0004]: Each authorized user stores a device key, and it uses the device key to restore a message encryption key from the header and then decrypt the encrypted message using the restored message encryption key.).
Regarding claim 6, the system of claim 1, wherein the set of kvset metrics comprises an estimated storage size of valid key-value pairs in the kvset, the estimated storage size of valid key-value pairs being calculated by summing storage sizes of key entries and corresponding values from pre-compaction kvsets that were included in the kvset (Wang [0037]: By contrast, in the method of FIG. 1, determination of the node key sets for the first middle nodes is omitted, so only the node key sets for the second middle nodes and the node key sets for the leaf nodes are determined, and the device keys are determined based on the node key sets for the second middle nodes and the node key sets for the leaf nodes.  Accordingly, the device keys may have relatively small sizes and a device key storage device in a broadcast encryption system may have relatively small capacity.  Messages may be effectively transmitted from the host (e.g., the provider) to the device (e.g., the user) in the broadcast encryption system based on the device keys having relatively small sizes.).
Regarding claim 7, the system of claim 1, wherein the operations further comprise modifying node metrics in response to adding the kvset to the node (Ghatare [Col. 24 line 64 – Col. 25 line 2]: In general, a LDAP MODIFY operation is translated to a SQL UPDATE operation. A primary key value or a unique attribute value(s) should be provided for update of an entry record. If the primary key value (pkvalue) is not provided, then it is obtained using the unique attribute.
Regarding claim 8, the system of claim 7, wherein the node metrics comprise a value of a fraction of estimated obsolete key-value pairs in kvsets subject to prior compactions performed on a node group comprising the node (Ghatare [Col. 25 lines 15 – 20]: The old values will be removed and the new member will be added to the attribute value set. The operation context will have an old value set and a new value set. The deleted set and added set can be constructed from the old and new value set.).
Regarding claim 9, the system of claim 8, wherein the node metrics comprise a summation of like metrics in the set of kvset metrics resulting from a compaction operation and previous kvset metrics from compaction operations performed on the node (Ghatare [Col. 20 lines 4 – 22]: In one embodiment, the primary key values returned in step 710 are used to construct SELECT statements to access the requested attributes from the data access request received in step 600 of FIG. 6. Table 6 provides the templates for constructing SELECT statements that use the primary key values returned in step 710 in order to access the requested attributes from the data access request. In one embodiment, a separate SELECT statement is constructed for each primary key value for each attribute in the [attributes] of the access request In some instances of some embodiments, one SELECT statement can be used to access all attributes.).
Regarding claim 10, the system of claim 8, wherein the value is a mean of the fraction of estimated obsolete key-value pairs in kvsets subject to a set number of most recent prior compactions for the node (Ghatare [Col. 22 lines 7 – 23]: When creating a new entry in a database, some RDBMS servers will automatically generate a new primary key for the new entry in the database.  If the database server does not generate unique identifier for the primary key, then system will provide a function to generate the new primary key.  A numeric sequencing function configurable at table level can be provided if the database server does not generate the primary key values.  A non-numeric primary key is not efficient for database access, and the user will have to register a function to generate a non-numeric primary key value.  For each record entry to be inserted in a database that does not automatically generate the primary key, a primary key value (pkvalue) will be generated and saved as a tuple (primary-key, pkvalue) in a single-value-attribute-list (SVAL) for the master table.  Each table to receive data for the new entry will have a SVAL, which contains a set of key--value pairs.); 
Regarding claim 11, the system of claim 8, wherein the node metrics comprise an estimated number of keys that are the same in the kvset and a different kvset of the node (Wang [0072] in FIG. 11 illustrates example of the tree structure such that nodes in the same node group are disposed in the linear configuration. The determination of the node key sets for the first middle nodes in the upper layers LAYER0, LAYER1 may be omitted, the node key sets for the second middle nodes and the leaf nodes in the lower layers LAYER2, . . . , LAYER (d−1) may be determined, and the device keys for the devices may be determined based on the node key sets for the second middle nodes and the leaf nodes. For convenience of illustration, FIG. 11 illustrates only the root node and first through third layers LAYER0, LAYER1, LAYER2.) 
Regarding claim 12, the system of claim 11, wherein the operations further comprise:
calculating the estimated number of keys by: obtaining a first key bloom filter from the kvset; obtaining a second key bloom filter from the different kvset; and intersecting the first key bloom filter and the second key bloom filter to produce a node bloom filter estimated cardinality (NBEC) (Wang [005]: In one embodiment of the inventive concept, a method of managing keys for broadcast encryption comprises identifying a plurality of devices as corresponding to a plurality of leaf nodes in a tree structure comprising a plurality of nodes having a root node, a plurality of middle nodes, and the leaf nodes, the plurality of middle nodes comprising first middle nodes and second middle nodes, determining node key sets for the second middle nodes and for the leaf nodes and omitting a determination of node key sets for first middle nodes of the middle nodes, and determining device keys for the plurality of devices based on the node key sets for the second middle nodes and the node key sets for the leaf nodes.).
Regarding claim 13, the system of claim 1, wherein the selecting the node for the compaction operation based on the metric in the set of kvset metrics comprises: 
collecting sets of kvset metrics for a multiple of nodes comprising the node; sorting the multiple of nodes based on the sets of kvset metrics (Wang [0006]: In another embodiment of the inventive concept, a system configured to manage keys for broadcast encryption comprises a tree structure comprising a plurality of nodes having a root node, a plurality of middle nodes, and a plurality of leaf nodes, the plurality of middle nodes comprising first middle nodes and second middle nodes, a plurality of devices corresponding to the plurality of leaf nodes, a controller configured to determine node key sets for the second middle nodes and for the leaf nodes, to omit a determination of node key sets for first middle nodes of the middle nodes, and to determine device keys for the plurality of devices based on the node key sets for the second middle nodes and the node key sets for the leaf nodes.); and 
selecting a subset of the multiple of nodes based on a sort order from the sorting, the performing the compaction operation on the node comprising performing the compaction operation on each node in the subset of the multiple of nodes, and the subset of the multiple of nodes comprising the node (Wang [0059]: Referring to FIGS. 8, 9 and 10, nodes in the tree structure may be classified into revoked nodes RVN and non-revoked nodes NRVN. A non-revoked node NRVN corresponds to user in a user group (e.g. an authorized user), and a revoked node RVN corresponds to a user excluded from the user group (e.g. an illegal user). (In the example of FIG. 8, all nodes in first layer LAYER0 are revoked nodes RVN. Among nodes included in second layer LAYER1 and directly descendant from a node 201, first through (t−2)-th nodes 211, . . . , 212 are revoked nodes RVN, and (t−1)-th and t-th nodes 213, 214 are non-revoked nodes NRVN. Nodes included in third layer LAYER2 and directly descendant from nodes 211, 212, 213, 214 may be one of revoked nodes RVN and non-revoked node NRVN, respectively.).  
Regarding claim 14, the system of claim 13, wherein a cardinality of the subset of the multiple of nodes is set by a performance value (Wang [0045]: Referring to FIGS. 1 and 3, in operation 300, random seed value keys are assigned to the second middle nodes and the leaf nodes, respectively (S310).  The node key sets for the second middle nodes and the node key sets for the leaf nodes are generated based on the random seed value keys (S320).).
Regarding claim 15, Ghatare teaches, at least one non-transitory machine readable medium comprising instructions that, when executed by a machine, cause the machine to perform operations comprising: 
generating a key-value set (kvset) for a node in a key-value set tree, the generation of the kvset comprising computation of a set of kvset metrics for the kvset, the node comprising a temporally ordered sequence of kvsets, and the temporally ordered sequence comprising an oldest kvset at one end of the temporally ordered sequence and a newest kvset at another end of the temporally ordered sequence (Ghatare [Col. 22 lines 5 – 23]: FIG. 16 is a flow chart describing a process for performing steps 606 and 610 of FIG. 6 for an ADD operation. When creating a new entry in a database, some RDBMS servers will automatically generate a new primary key for the new entry in the database.  If the database server does not generate unique identifier for the primary key, then system will provide a function to generate the new primary key.  A numeric sequencing function configurable at table level can be provided if the database server does not generate the primary key values.  A non-numeric primary key is not efficient for database access, and the user will have to register a function to generate a non-numeric primary key value.  For each record entry to be inserted in a database that does not automatically generate the primary key, a primary key value (pkvalue) will be generated and saved as a tuple (primary-key, pkvalue) in a single-value-attribute-list (SVAL) for the master table.  Each table to receive data for the new entry will have a SVAL, which contains a set of key--value pairs.); 
adding the kvset to the temporally ordered sequence of kvsets of the node  (Ghatare [Col. 22 lines 52 – 59]: There are at least two possibilities for adding an entry with class C and D attributes.  The first possibility is to create a new row for the attribute value dependent on keyvalue from master table in the mapped-column-table.  The second possibility is to assume existence of the row (dependent on keyvalue from master table in the mapped-column-table) and update the mapped-column value to new attribute value.  The above steps for adding an entry record have described the second option.);
Ghatare does not clearly teach, selecting the node for a compaction operation based on a metric in the set of kvset metrics; and performing the compaction operation on the node. However, Wang [0035 – 0036] teaches, “Device keys for the devices are determined based on the node key sets for the second middle nodes and the node key sets for the leaf nodes (S400).  For example, where a first device among the devices corresponds to a first leaf node among the leaf nodes, a first device key for the first device may be generated based on a first node key set and second node key sets.  The first node key set may be a node key set for the first leaf node.  The second node key sets may be node key sets for first ancestor nodes of the first leaf node.  The first ancestor nodes may be in the second middle nodes and may not be in the first middle nodes. In a conventional method of managing keys for broadcast encryption, all nodes in a tree structure have node key sets, respectively, and a device key for a device is determined based on node key sets for all ancestor nodes corresponding to the device.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Ghatare et al. to the Wang’s system by adding the feature of node key sets. The references (Ghatare and Wang) teach features that are analogous art and they are directed to the same field of endeavor, such as data encryption. Ordinary skilled artisan would have been motivated to do so to provide Ghatare’s system with enhanced data. (See Wang [Abstract], [0035 – 0036], [0049]). One of the biggest advantages of network machine learning algorithms is their ability to improve over time.
Regarding claim 16, the at least one non-transitory machine readable medium of claim 15, wherein the generating the kvset is performed in response to execution of a compaction operation, the compaction operation comprising at least one of a key compaction, a key-value compaction, a spill compaction, or a hoist compaction (Wang [0088], In some embodiments, at least a portion of the device key generation unit, the encryption unit, the header generation unit and the transmission unit described with reference to FIG. 15 and at least a portion of the reception unit, the device key restoration unit and the decryption unit described with reference to FIG. 16 may be implemented as hardware. In other embodiments, at least a portion of the device key generation unit, the encryption unit, the header generation unit and the transmission unit described with reference to FIG. 15 and at least a portion of the reception unit, the device key restoration unit and the decryption unit described with reference to FIG. 16 may be implemented as software and may be stored in a storage in a form of program codes that may be executed by a processor (e.g., a microprocessor, a central processing unit (CPU), etc.).).. 
Regarding claim 17, the at least one non-transitory machine readable medium of claim 15, wherein the generating the kvset is performed in response to execution of a compaction operation, the compaction operation comprising a key compaction, and the set of kvset metrics comprising metrics of unreferenced values in the kvset as a result of the key compaction (Wang [0052]: “To compare the method of FIG. 1 with a conventional method, suppose that a depth of the tree structure is about 10 and a size of a single node key set is about 256 bytes.  In the conventional method, a device key may be generated by combining 10 node key sets and may have a size of about 2560 bytes.  However, in the method of FIG. 1, a device key may be generated by combining 8 node key sets and may have a size of about 2048 bytes where the tree structure is classified into two upper layers and eight lower layers, as illustrated in FIG. 2.  In the method of FIG. 1, a size of a device key is reduced as the number of layers that do not have the node key sets (e.g., the upper layers) increases.” Here, the reduction in size indicates key compaction.).
Regarding claim 18, the at least one non-transitory machine readable medium of claim 15, wherein the operations further comprise modifying node metrics in response to adding the kvset to the node (Ghatare [Col. 24 line 64 – Col. 25 line 2]: In general, a LDAP MODIFY operation is translated to a SQL UPDATE operation. A primary key value or a unique attribute value(s) should be provided for update of an entry record. If the primary key value (pkvalue) is not provided, then it is obtained using the unique attribute.).
Regarding claim 19, the at least one non-transitory machine readable medium of claim 18, wherein the node metrics comprise a value of a fraction of estimated obsolete key- value pairs in kvsets subject to prior compactions performed on a node group comprising the node (Ghatare [Col. 25 lines 15 – 20]: The old values will be removed and the new member will be added to the attribute value set. The operation context will have an old value set and a new value set. The deleted set and added set can be constructed from the old and new value set.).
Regarding claim 20, Ghatare teaches, a method comprising:
generating, by processing circuitry, a key-value set (kvset) for a node in a key-value set tree, the generation of the kvset comprising computation of a set of kvset metrics for the kvset, the node comprising a temporally ordered sequence of kvsets, and the temporally ordered sequence comprising an oldest kvset at one end of the temporally ordered sequence and a newest kvset at another end of the temporally ordered sequence (Ghatare [Col. 22 lines 5 – 23]: FIG. 16 is a flow chart describing a process for performing steps 606 and 610 of FIG. 6 for an ADD operation. When creating a new entry in a database, some RDBMS servers will automatically generate a new primary key for the new entry in the database.  If the database server does not generate unique identifier for the primary key, then system will provide a function to generate the new primary key.  A numeric sequencing function configurable at table level can be provided if the database server does not generate the primary key values.  A non-numeric primary key is not efficient for database access, and the user will have to register a function to generate a non-numeric primary key value.  For each record entry to be inserted in a database that does not automatically generate the primary key, a primary key value (pkvalue) will be generated and saved as a tuple (primary-key, pkvalue) in a single-value-attribute-list (SVAL) for the master table.  Each table to receive data for the new entry will have a SVAL, which contains a set of key--value pairs.); 
adding, by the processing circuitry, the kvset to the temporally ordered sequence of kvsets of the node (Ghatare [Col. 22 lines 52 – 59]: There are at least two possibilities for adding an entry with class C and D attributes.  The first possibility is to create a new row for the attribute value dependent on keyvalue from master table in the mapped-column-table.  The second possibility is to assume existence of the row (dependent on keyvalue from master table in the mapped-column-table) and update the mapped-column value to new attribute value.  The above steps for adding an entry record have described the second option.);
Ghatare does not clearly teach, selecting, by the processing circuitry, the node for a compaction operation based on a metric in the set of kvset metrics; and performing, by the processing circuitry, the compaction operation on the node. However, Wang [0035 – 0036] teaches, “Device keys for the devices are determined based on the node key sets for the second middle nodes and the node key sets for the leaf nodes (S400).  For example, where a first device among the devices corresponds to a first leaf node among the leaf nodes, a first device key for the first device may be generated based on a first node key set and second node key sets.  The first node key set may be a node key set for the first leaf node.  The second node key sets may be node key sets for first ancestor nodes of the first leaf node.  The first ancestor nodes may be in the second middle nodes and may not be in the first middle nodes. In a conventional method of managing keys for broadcast encryption, all nodes in a tree structure have node key sets, respectively, and a device key for a device is determined based on node key sets for all ancestor nodes corresponding to the device.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Ghatare et al. to the Wang’s system by adding the feature of node key sets. The references (Ghatare and Wang) teach features that are analogous art and they are directed to the same field of endeavor, such as data encryption. Ordinary skilled artisan would have been motivated to do so to provide Ghatare’s system with enhanced data. (See Wang [Abstract], [0035 – 0036], [0049]). One of the biggest advantages of network machine learning algorithms is their ability to improve over time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ghandeharizadeh, US 2014/0279944, SQL Query to trigger translation for maintaining consistency of cache augmented SQL systems
Smith, US 2013/0218840, System and Method for Building a point-in-time snapshot of an eventually consistent data store
Medlock, US 2012/0029910, System and Method for inputting text into electronic devices
Du, US 2010/0246446, Tree based node insertion method and memory device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154